Citation Nr: 0720579	
Decision Date: 07/11/07    Archive Date: 07/25/07

DOCKET NO.  04-03 394A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for a skin rash of 
the left ankle, including as secondary to the service-
connected left ankle injury with arthritis.

2.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for lumbosacral 
strain, including as secondary to the service-connected left 
ankle injury with arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel

INTRODUCTION

The veteran had active service from September 1987 through 
September 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 2002 and March 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.

The May 2003 Statement of the Case (SOC) included the issues 
of entitlement to an increased rating for the veteran's 
service-connected left ankle disability, entitlement to 
service connection for a knee disability, and whether new and 
material evidence was received to reopen entitlement to 
service connection for a back disability.  The veteran 
withdrew these claims in March 2007, July 2005, and April 
2002, respectively.  In May 2003, however, he again filed a 
claim to reopen entitlement to service connection for a back 
disability, and has since perfected an appeal on the issue, 
so it is discussed below.

In his February 2004 substantive appeal, the veteran 
requested an RO hearing.  He withdrew this request in 
September 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran seeks to reopen his claims of service connection 
for chronic lumbosacral strain and for a skin rash.  His back 
claim was last finally decided in the July 2000 Board 
decision, and the claim to reopen was filed in a May 2003 
statement.  The skin claim was last finally decided in the 
September 1996 rating decision, and the claim to reopen was 
filed in February 2002.  While the RO ultimately reopened the 
veteran's claim for service connection for a skin disorder 
and considered it on a de novo basis, the Board is not bound 
by that determination and is, in fact, required to conduct an 
independent new and material evidence analysis in claims 
involving final rating decisions.  See Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).  The veteran claims that both 
disabilities at issue are secondary to his service-connected 
left ankle disability.  

VA must notify the veteran of any information and medical or 
lay evidence that is necessary to substantiate his claims.  
38 C.F.R. § 3.159(b) (2006).  Because the veteran is seeking 
to reopen these claims, the notice must include notice of the 
elements of his claim and of the definition of "new and 
material evidence."  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  VA must also give the veteran notice of precisely 
what evidence is necessary to reopen the claims, depending 
upon the basis of the previous denials.  Id.  

While VA sent the veteran a letter in July 2003 that was 
purported to be notice regarding his skin claim, and a letter 
in September 2003 that was purported to be notice regarding 
his back claim, neither was compliant with either 38 C.F.R. 
§ 3.159(b), or Kent.  Both letters failed to notify the 
veteran of the evidence necessary to establish service 
connection on a secondary basis.  And, neither letter was 
compliant with Kent, because neither notified him of the 
evidence necessary to reopen the claim based specifically on 
the basis of the previous denial.  In fact, at no time has 
the veteran been notified of the definition of new and 
material evidence as it relates to his skin claim.  It has 
been developed by the RO as though it is an original claim.  
VA's duty to notify was clearly not met with regard to either 
of the claims before the Board at this time.  As such, 
neither is ready for appellate review.

Accordingly, the case is REMANDED for the following action:

1. Ensure that VA's duty to notify the 
veteran is met in accordance with the 
requirements of 38 C.F.R. § 3.159(b) 
(2006) and Kent v. Nicholson, 20 Vet. App. 
1 (2006).  This notice must include notice 
of the elements necessary to establish 
service connection on a secondary basis, 
as well as the definition of "new and 
material evidence."  VA must also give 
the veteran notice of precisely what 
evidence is necessary to reopen the 
claims, depending upon the basis of the 
previous denials.

2. Readjudicate the veteran's claims. If 
the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


